EXHIBIT 10.29




PURCHASE AND SALE AGREEMETN WITH MODIFICATIONS

TO MASTER AGREEMENT TO LEASE







This PURCHASE AND SALE AGREEMENT (herein and as the same may be modified or
amended, the “Agreement”) is entered into by and between NATIONAL HEALTH
INVESTORS, INC., a Maryland corporation, whose address is 222 Robert Rose Drive,
Murfreesboro, Tennessee 37129 (herein “NHI” or “Seller”) and NATIONAL HEALTHCARE
CORPORATION, a Delaware corporation, whose address is City Center, 100 Vine
Street, Murfreesboro, Tennessee 37130 (herein “NHC” or “Purchaser”), this 26 day
of December, 2012.

RECITALS

A.

Seller, as Landlord, and Purchaser, as Tenant, are parties to that certain
Master Agreement to Lease dated October 17, 1991 (as amended, the “Master
Lease”).

B.

Under the Master Lease, NHI has leased forty-one (41) healthcare facilities in
multiple states and locations to NHC including, but not limited to, the
following facilities:

(i)

NHC HealthCare, Columbia
101 Walnut Lane
Columbia, Tennessee 38401

(ii)

NHC HealthCare, Hillview
2710 Trotwood Avenue
Columbia, Tennessee 38401

(iii)

NHC HealthCare, Knoxville
809 Emerald Avenue, N.E.
Knoxville, Tennessee 37917

(iv)

NHC HealthCare, Springfield
608 Eighth Avenue East
Springfield, Tennessee 37172

(v)

NHC HealthCare, Madisonville
419 N. Seminary Street
Madisonville, Kentucky 42431

(vi)

NHC HealthCare, Rossville
1425 McFarland Avenue
Rossville, Georgia 30741

The above six (6) facilities are referred to collectively as the “Sale
Facilities.”





1




--------------------------------------------------------------------------------

Seller and Purchaser have agreed that Seller shall sell the Sale Facilities to
Purchaser and Purchaser shall purchase the Sale Facilities from Seller, and that
the Master Lease shall be amended simultaneously with the execution of this
Agreement to extend the term and revise the rent due thereunder.

C.

Purchaser and Seller are entering this Agreement to set forth the terms and
conditions of the sale of the Sale Facilities and the provisions to amend and
modify the Master Lease.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein,

IT IS HEREBY AGREED AS FOLLOWS:




AGREEMENT




1.

PURCHASE AND SALE.

(a)

On the terms and conditions set forth herein, on the Closing Date (as defined
below) Seller shall sell to Purchaser and Purchaser shall purchase from Seller
the following:



(i)

The parcels of real property described on the attached Exhibits A-1 to A-6 (the
“Real Property”) which parcels are located in the respective states shown on
Exhibits A-1 to A-6 (as to any of the Sale Facilities, its “State”), together
with all tenements, hereditaments, rights, privileges, interests, easements and
appurtenances now or hereafter belonging or in any way pertaining to the Real
Property and/or the Sale Facilities;



(ii)

All improvements now located on any of the Real Property (the “Improvements”);



(iii)

All fixtures (the “Fixtures”) attached or appurtenant to the Real Property which
constitute real estate under the laws of the State where the Real Property is
located;



(iv)

All furnishings, equipment, tools, machinery, fixtures, appliances, bed linens,
inventory, food, housekeeping supplies, and all other tangible personal
property, if any, located on or about the Real Property or the Sale Facilities
which is owned by Seller (collectively, the “Personal Property”), if any;

(v)

All of the permits, licenses, approvals, entitlements, certifications and other
governmental and quasi-governmental authorizations including, without
limitation, certificates of need, certificates of occupancy and other similar
permits relating to all or any part of the Real Property or the Sale Facilities
if issued to or held by Seller and to the extent the same are transferrable, and
all amendments, modifications, supplements, general conditions and addenda
thereto, required in connection with the ownership and the operation of the Sale
Facilities (the “Permits and Approvals”).  As used herein, “quasi-governmental”
shall include the providers of all utility services to the Real Property;





2




--------------------------------------------------------------------------------



(vi)

Original and, to the extent in Seller’s possession or under Seller’s control,
copies of all reports, drawings, plans, blueprints, studies, specifications,
certificates of occupancy, building permits and grading permits relating to all
or any part of the Real Property or the Sale Facilities and all amendments,
modifications, supplements, general conditions and addenda thereto, if any (the
“Reports and Studies”);

(vii)

All warranties, representations and guaranties with respect to the ownership of
the Real Property and the Sale Facilities, whether express or implied, which
Seller now holds or under which Seller is the beneficiary, if any (the
“Warranties”);

(viii)

All of Seller’s legal and equitable claims, causes of action, and rights against
the architects, engineers, designers, contractors, subcontractors, suppliers and
materialmen and any other party who has supplied labor, services, materials or
equipment, directly or indirectly, in connection with the design, planning,
construction or ownership of all or any part of the Real Property and the Sale
Facilities, if any (the “Claims”); and

(ix)

All rights to lien waivers, surety agreements, bonds, warranties, guaranties,
utility use agreements, covenants, commitments, permits, certificates,
approvals, and other intangible personal property of every kind and nature
whatsoever owned by Seller as of the date of this Agreement or hereafter
acquired, which can be legally transferred and which relate directly to the
ownership and operation of the Sale Facilities, if any (the “Intangible
Property”).

Hereinafter the assets described in Section 1(a)(i) through (ix) shall sometimes
be collectively referred to as “Seller’s Assets.”

(b)

Purchaser acknowledges and agrees that the Seller’s Assets shall not include any
of (i) Seller’s cash, (ii) Seller’s accounts receivable arising from the Master
Lease prior to the Closing Date (as defined below), or (iii) personal property
of Buyer, if any, located at the Sale Facilities.

2.

PURCHASE PRICE.

(a)

Purchase Price.  The purchase price (the “Purchase Price”) payable by Purchaser
for Seller’s Assets shall be Twenty One Million and No/100 Dollars
($21,000,000.00) (the “Purchase Price”) which shall be payable as follows:

(i)

No Deposit.  No earnest money deposit is required to be paid by Purchaser for
credit against the Purchase Price.

(ii)

Time For Payment.  The Purchase Price of Twenty One Million and No/100 Dollars
($21,000,000.00) shall be paid by wire transfer of immediately available funds
at Closing.





3




--------------------------------------------------------------------------------




(b)

Allocation of Purchase Price.  The Purchase Price shall be allocated among the
Seller’s Assets in accordance with the allocation determined by Seller and set
forth in Schedule 2(b).  Purchaser and Seller shall report the federal, state
and local income and other tax consequences of the purchase and sale
contemplated hereby in a manner consistent with such allocation and shall not
take any position inconsistent therewith upon examination of any tax return, in
any refund claim, in any litigation, or otherwise.

3.

CLOSING.

(a)

The Closing Date.  Provided all of the conditions to closing set forth in
Section 11 of this Agreement have been satisfied or waived, the closing (the
“Closing”) of the transaction shall take place on Tuesday, December 31, 2013
(the “Closing Date”), but to be effective at 12:00:01 a.m. on January 1, 2014;

(b)

The Closing Process.  The Closing shall occur through escrow and accordingly, at
or prior to the Closing Date, the Parties shall deposit in escrow with First
American Title Insurance Company (the “Title Company”) (NCS office, 414 Union
Street, Nashville, Tennessee) all documents and monies necessary to close this
transaction as herein provided. Time is of the essence of this Agreement.
Closing shall occur in accordance with the procedures and instructions given by
the Parties to the Title Company prior to Closing.

4.

CONVEYANCES/DELIVERIES FOR CLOSING.

(a)

Seller’s Closing Deliveries.  Prior to the Closing Date, Seller shall deliver
the following documents to the Title Company for recording and/or delivery to
Purchaser:

(i)

an executed counterpart of this Agreement;

(ii)

an executed counterpart of the Amendment No. 6 described in Section 15 below;

(iii)

a Special Warranty Deed for each Sale Facility, with respect to the Real
Property, including the Improvements and Fixtures, (the “Deed”), in the form
attached hereto as Exhibit B;

(iv)

one or more Bills of Sale for each Sale Facility with respect to the balance of
the Seller’s Assets (the “Bills of Sale”), in the form attached hereto as
Exhibit C;

(v)

an affidavit executed by Seller under penalty of perjury, stating Seller’s
United States taxpayer identification numbers and that Seller is not a foreign
person, in accordance with the Internal Revenue Code, Section 1445(b)(2), in the
form attached hereto as Exhibit D (the “FIRPTA Affidavit”);

(vi)

If Purchaser elects to buy at Purchaser’s cost Owner’s Title Insurance Coverage,
an Owner’s Affidavit for each Sale Facility duly executed by the Seller in such
form and content as may be reasonably required by the Title Company;





4




--------------------------------------------------------------------------------



(vii)

If Purchaser elects to buy at Purchaser’s cost Owner’s Title Insurance Coverage,
a Gap Indemnity for each Sale Facility duly executed by the Seller in such form
and content as may be reasonably required by the Title Company;

(viii)

If Purchaser elects to buy at Purchaser’s cost Owner’s Title Insurance Coverage,
such other affidavits and indemnities and other documents as may be customarily
and reasonably required for the issuance of the Title Policy in accordance with
the terms of this Agreement;

(ix)

one or more closing statements duly executed by the Seller;

(x)

if required, an excise tax affidavit for each Sale Facility duly executed by the
Seller in the form proscribed by the Kentucky or Georgia Department of Revenue,
as applicable (the “Excise Tax Affidavit”); and

(xi)

documentation, reasonably acceptable to Purchaser, if applicable,  and the Title
Company, confirming the authority of Seller to execute and deliver this
Agreement and all of the documents described in this Section 4 and to consummate
the transaction.  In the event any still existing subsidiary entity of Seller
holds any interest in any of the Seller’s Assets, Seller shall cause such entity
to join in the deed or other conveyance and transfer documents.

(b)

Purchaser’s Deliveries.  On or prior to the Closing Date, Purchaser shall
deliver or cause to be delivered to the Title Company for recording and/or
delivery to Seller the following:

(i)

The Purchase Price;

(ii)

One or more closing statements duly executed by Purchaser; and

(iii)

Documentation, reasonably acceptable to Seller and, if applicable, the Title
Company, confirming the authority of Purchaser to execute and deliver this
Agreement and all of the documents described in this Section 4 and to consummate
the transaction.

5.

CLOSING COSTS AND PRORATIONS.

(a)

Costs and Expenses.  All costs and expenses associated with the sale of Seller’s
Assets to Purchaser, including, without limitation, all title insurance
premiums, title commitment costs, search fees, real estate excise taxes,
transfer taxes and escrow fees, shall be allocated between Seller and Purchaser
as follows:

(i)

Purchaser shall pay any state or county recording, privilege and excise taxes
due upon the conveyance of the Real Property and the Sale Facilities to
Purchaser or recordation of the Deeds therefor;

(ii)

If Purchaser elects to obtain title insurance coverage, Purchaser shall pay the
premiums for an ALTA extended coverage owner’s policy of title insurance for
each Sale Facility, together with all endorsements to such policies;





5




--------------------------------------------------------------------------------



(iii)

Purchaser shall pay for all costs of the Title Commitments to be provided under
Section 11 below, including, but not limited to search fees, if not included in
the premium for owner’s title insurance paid by Purchaser under (ii) above.

(iv)

If Purchaser elects to have the Sale Facilities surveyed, Purchaser shall pay
for the cost of the ALTA survey of the Real Property and the Sale Facilities
required in order for the Title Company to issue extended coverage policies of
title insurance if Purchaser desires the Title Company to delete the standard
survey exception from the title policy exception schedule;

(v)

Purchaser shall pay the premium for any lender’s title insurance coverage which
Purchaser may be required to obtain;

(vi)

Purchaser shall pay all of the costs associated with its review and
investigation of any of the Sale Facilities;

(vii)

Purchaser shall pay any sales tax due upon the sale of the Personal Property, if
any,  to Purchaser;

(viii)

Seller shall pay at Closing the outstanding principal balance, any accrued and
unpaid interest and fees and any prepayment penalties or prepayment or exit fees
for any loan or obligation created or assumed by Seller and secured by a lien,
mortgage or deed of trust encumbering any of the Sale Facilities; and

(ix)

Purchaser and Seller shall each pay their own legal fees and expenses.

(b)

Prorations and Adjustments.  Purchaser has been in possession of and has
operated each of the Sale Facilities from or before the date the Master Lease
term began.  The Master Lease requires Purchaser, as Tenant, to pay all property
taxes and other impositions payable in relation to the Sale Facilities, and all
insurance costs, utility fees and maintenance costs.  Accordingly, there is no
need to allocate or prorate any revenues of Purchaser relating to any of the
Sale Facilities or any of the costs or expenses of running or operating any of
the Sale Facilities.  Seller shall be entitled to collect any and all rent due
under the Master Lease allocable to the Sale Facilities, including, but not
limited to, Base Rent and Percentage Rent, and accruing through December 31,
2013, or if the closing is delayed, such later date the closing occurs.

6.

POSSESSION.

Purchaser is already in possession of the Sale Facilities as Tenant under the
Master Lease.  On the Closing Date, Seller shall deliver to Purchaser possession
of any of Seller’s Assets which Purchaser does not already possess.





6




--------------------------------------------------------------------------------



7.

REPRESENTATIONS AND WARRANTIES OF SELLER.

Seller hereby warrants and represents to Purchaser that:

(a)

Authority.  Seller has full power and authority to execute and deliver this
Agreement and all related documents, and to carry out the transactions
contemplated herein.  This Agreement is valid, binding and enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by creditors’ rights laws or general principals of equity.  The
execution of this Agreement and the consummation of the transactions
contemplated herein do not result in a breach of the terms and conditions of nor
constitute a default under or violation of Seller’s corporate formation
documents or of any law, regulation, court order, mortgage, note, bond,
indenture, agreement, license or other instrument or obligation to which Seller
is now a party or by which Seller or any of the assets of Seller may be bound or
affected.

(b)

Necessary Action.  Seller will make all reasonable efforts, with all due
diligence, to take all action and obtain all consents prior to the Closing Date
necessary for it to lawfully enter into and carry out the terms of this
Agreement.

(c)

Litigation.  Except as otherwise described in Exhibit E attached hereto, there
are no claims, actions, suits, investigations or proceedings pending or, to the
best of Seller’s knowledge, threatened by or before any court, administrative
agency or other governmental authority or any arbitrator, against or relating to
Seller or with respect to the ownership of any of the Sale Facilities nor has
any event occurred or does any circumstance exist that, to the knowledge of
Seller, is reasonably likely to give rise to or serve as a basis for the
commencement of any such litigation, arbitration, suit or claim.  The
transactions contemplated herein have not been challenged by any governmental
agency or any other person, nor does Seller know or have reasonable grounds to
know, of any basis for any such actions, suits or proceedings. For purposes
hereof, a claim, action, suit, investigation or proceeding shall be deemed to be
pending if the same has been served upon Seller or Seller otherwise has actual
knowledge of the existence thereof.

(d)

Compliance with Law.  Seller has not operated the Sale Facilities and compliance
with the laws, rules and regulations governing the operation of the Sale
Facilities is the responsibility of Purchaser as Tenant under the Master Lease.
 Seller warrants that Seller has committed no affirmative act which results in
any of the Sale Facilities failing to comply with any federal, state or local
laws, rules and regulations applicable to that Sale Facility.

(e)

Status of Seller.  Seller, or as applicable, Seller’s affiliate, is duly formed,
organized, validly existing and in good standing under the laws of the State of
Maryland and is in good standing under the laws of the States of Tennessee,
Georgia and Kentucky.  

(f)

The Sale Facilities/Licensure/Certification.  Purchaser, as Tenant under the
Master Lease, is responsible for maintaining all licenses, permits and
authorizations needed to operate the Sale Facilities.  Seller makes no
representations or warranties to Purchaser regarding such matter.





7




--------------------------------------------------------------------------------



(g)

Residents.  Seller (including any affiliate of Seller) holds no security
deposits from any of the residents of the Sale Facilities.  Seller (including
any affiliate of Seller) has received no rental payment or residency fee from
any resident of any of the Sale Facilities.

(h)

Employees of the Sale Facilities; Unions.  Seller has no employees located at
any of the Sale Facilities.

(i)

Hazardous Materials.  During the time in which Seller has owned the Real
Property and the Sale Facilities, Seller has not directly used, generated,
transported, treated, constructed, deposited, stored, disposed, placed or
located at, on, under or from the Real Property or any Sale Facility any
flammable explosives, radioactive materials, hazardous or toxic substances,
materials or wastes, pollutants or contaminants defined, listed or regulated by
any local, state or federal environmental laws.

(j)

Condemnation.  There is presently no pending or, to the best of Seller’s
knowledge, contemplated or threatened, condemnation of any Sale Facility or any
part thereof.

(k)

Insurance.  Seller has not received any written notice or request from any
insurance company or underwriters setting forth any defects in any of the Sale
Facilities which such insurance company or underwriters have indicated would
reasonably be expected to adversely affect the insurability of any of the Sale
Facilities, requesting the performance of any work or alteration of any of the
Sale Facilities or setting forth any defect or inadequacy in any of the
Purchaser’s operation of any Sale Facility which such insurance company or
underwriters have indicated would reasonably be expected to adversely affect the
insurability of the affected Sale Facility.

(l)

No Default.  There is no existing default by Seller of any of the obligations of
Seller under any mortgage, contract, lease or other agreement affecting or
relating to the Seller’s Assets.

(m)

No Implied Warranties.  The sale of the Seller’s Assets to Purchaser is made
without any implied warranty of fitness or physical condition, or fitness for
any particular purpose.  

(n)

Title To Real Property.  Seller acquired title to the Real Property in 1991 by
deeds from National HealthCorp, L.P.  Seller has not encumbered any of the Real
Property except for the Master Lease. Seller shall have no responsibility to
cure any title matter which encumbered any part of the Real Property when
National HealthCorp, L.P. conveyed such Real Property to Seller.

8.

REPRESENTATIONS AND WARRANTIES OF PURCHASER.

Purchaser does hereby represent and warrant to Seller that:

(a)

Authority.  Purchaser has full power and authority to execute and to deliver
this Agreement and all related documents, and to carry out the transactions
contemplated herein and therein at the times provided for herein.





8




--------------------------------------------------------------------------------



(b)

Enforceability/No Conflict.  This Agreement is valid, binding and enforceable
against Purchaser in accordance with its terms except as such enforceability may
be limited by creditors’ rights laws and general principles of equity.  The
execution of this Agreement and the consummation of the transactions
contemplated herein in accordance with the terms hereof do not and will not
result in a breach of the terms and conditions of nor constitute a default under
any law, regulation, court order, mortgage, note, bond, indenture, agreement,
license or other instrument or obligation to which Purchaser is now a party or
by which any of the assets of Purchaser are bound or affected.

(c)

Litigation.  The right or ability of Purchaser to consummate the transaction
contemplated herein has not been challenged by any governmental agency or any
other person and Purchaser has no knowledge of the occurrence of any event which
would provide a reasonable basis for any such litigation, investigation or other
proceeding.

(d)

Hazardous Materials.  Purchaser, as Tenant under the Master Lease, is
responsible for the proper use, storage and disposal of any substance at any of
the Sale Facilities which substance is governed by any hazardous waste or
environmental pollution laws, rules and regulations.  Nothing in this Section
7(i) shall be deemed to amend or modify Section 5.02 of the Master Lease,
including NHC’s indemnity obligations thereunder in favor of Seller.

(e)

Necessary Action.  Purchaser will make all reasonable efforts with all
diligence, to take all action and obtain all consents prior to the Closing Date
necessary for it to lawfully enter into and carry out the terms of this
Agreement.

(f)

Compliance with Law.  Purchaser has operated the Sale Facilities in substantial
compliance with the laws, rules and regulations governing the operation of the
Sale Facilities.

(g)

Residents.  All residents at the Sale Facilities are in occupancy under
residency agreements with Purchaser as Purchaser’s manager.

(h)

Employees.  All employees at the Sale Facilities are employees of Purchaser or
of Purchaser’s agents, or contractors.

9.

BROKERS.

Each of the Parties hereby represent, covenant, and warrant to the other that
each has employed no broker or finder in connection with the transaction.  Each
Party agrees to indemnify and hold harmless the other Party from and against all
liability, claims, demands, damages or costs of any kind, including attorneys’
fees, arising from or connected with any broker’s commission or finder’s fee or
commission or charge claimed to be due any person arising from such Party’s
conduct with respect to the transaction.

10.

CONDITION OF THE SALE FACILITIES.

(a)

Continuing Obligations Under the Master Lease.  From the date of this Agreement
through the Closing Date, the Sale Facilities shall continue to be leased to
Purchaser under the terms of the Master Lease.  Purchaser shall duly observe and
perform when due all





9




--------------------------------------------------------------------------------

provisions of the Master Lease, including the obligation to preserve and
maintain the Sale Facilities.  Purchaser shall repair any damage or disturbance
to the Sale Facilities which occurs in connection with any testing or
investigation Purchaser undertakes prior to the Closing Date.

(b)

“As Is” Condition.  Purchaser has possession of the Sale Facilities and has the
duty under the Master Lease to preserve and maintain the Sale Facilities.
 Purchaser has operated the Sale Facilities during the term of the Master Lease.
 As a result of such operating history, Purchaser has full knowledge regarding
the physical condition of the Sale Facilities and agrees to accept the Sale
Facilities and all Seller’s Assets in their then existing condition on the
Closing Date.  No future newly discovered fact regarding the physical condition
of any of the Sale Facilities, including, but not limited to matters relating to
geotechnical or soils conditions, the existence of hazardous substances on the
Real Property, any determination that wetlands are located on any of the Real
Property, or the discovery of environmental law violations on the Real Property,
shall excuse Purchaser from its obligation to purchase the Sale Facilities on
the Closing Date.

(c)

No Seller Representations or Warranties.  Seller makes no warranty or
representation to Purchaser regarding the Sale Facilities or the Seller’s Assets
other than as expressly stated in this Agreement. Seller makes no representation
to Purchaser regarding the zoning of any of the Sale Facilities, the adequacy of
utility services to any of the Sale Facilities, the financial performance of the
Sale Facilities, the value of the Sale Facilities or regarding any aspect of
federal or state, public or private healthcare and/or senior nursing programs.

11.

CONDITIONS PRECEDENT TO CLOSING.

(a)

Purchaser’s Conditions.  The Sale Facilities were conveyed to Seller by the
predecessor of Purchaser in 1991.  Seller did not obtain title insurance
coverage or surveys of the Sale Facilities at that time or thereafter in
connection with that transaction.  Purchaser’s obligation to purchase Seller’s
Assets hereunder is subject to the following conditions, any one or all of which
may be waived by Purchaser:

(i)

Title and Survey Review.

(A)

When obtained (the “Title Delivery Date”), Seller shall obtain and deliver to
Purchaser for each Sale Facility (a) a title report or commitment (the “Title
Commitments”) for an extended coverage title insurance policy with respect to
the Real Property issued by the Title Company, along with legible copies of all
of the exception documents referenced therein, and (b) a litigation, bankruptcy,
judgment and security interest search in the name of Seller and Sale Facility
(the “Litigation and Lien Searches”).  If Purchaser desires to obtain, an ALTA
survey with respect to the Real Property (if not covered by an Existing Survey
(as hereinafter defined)) (the “New Surveys”), which shall be prepared by
surveyor selected by Purchaser in the exercise of its reasonable discretion (the
“Surveyor”), or at Purchaser’s sole discretion, shall request that any existing
survey provided by Seller with respect to the Real Property (the “Existing
Survey(s)”) be updated (if the same is dated more than ninety (90) days prior to
the Execution Date), and recertified to Purchaser and the Title Company (the
“Recertified Survey(s)” and together with the New Surveys, the “Surveys”), with,
in each case, the intent of the parties being that, at Purchaser’s election, at
the Closing Purchaser will receive





10




--------------------------------------------------------------------------------

an ALTA Survey for each Sale Facility which is sufficient to cause the Title
Company to issue the Title Policies (as defined below) without the survey
exception.  Each New Survey or each Recertified Survey shall be certified to
Purchaser and the Title Company, and, upon completion thereof, Purchaser shall
cause the New Surveys or the Recertified Surveys, as applicable, to be delivered
by the Surveyor to Purchaser and the Title Company.

(B)

Seller shall provide a list to Purchaser identifying any exception to title
listed on any Schedule to the Title Commitments which title exception was
created by, through or under Seller (such exception being referred to herein as
a “Seller Created Title Exception”).  Purchaser shall notify Seller in writing
if based upon Purchaser’s review of the Title Commitment and the Surveys,
Purchaser believes that other matters should be included as a Seller Created
Title Exception or a Seller Created Survey Matter.  All other title exceptions
and survey matters were exceptions when Seller acquired the Sale Facilities from
NHC in 1991 or have been created by NHC during the term of the Master Lease.

(C)

Within five (5) business days after Purchaser’s receipt of the last of the Title
Commitments (including legible copies of all of the exception documents
referenced therein) and the results of the Litigation and Lien Searches,
Purchaser shall advise Seller in writing of its objections, if any, to any
Seller Created Title Exception or Seller Created Survey Matter reflected therein
(either by separate written notice for each Sale Facility or a single notice
regarding all of the Sale Facilities) (a “Title and Survey Objection Letter”).

(D)

Within ten (10) business days after Seller’s receipt of a Title and Survey
Objection Letter, Seller shall specify by written notice (either by separate
written notice for each Sale Facility or by a single written notice regarding
all of the Sale Facilities and signed by Seller) delivered to Purchaser which of
the objections described therein it will correct at or prior to the Closing Date
and which of such objections it refuses to correct at or prior to the Closing
Date (the “Seller Title and Survey Response Notice(s)”).  If Seller fails to
deliver a Seller Title and Survey Response Notice within said ten (10) business
day period, Seller shall be deemed to have agreed to correct all of the matters
to which Purchaser objected with respect to the applicable Sale Facility in the
Title and Survey Objection Letter for such Sale Facility.  If Seller refuses to
correct some or all of the matters objected to in the Title and Survey Objection
Letter for the applicable Sale Facility, Purchaser shall have five (5) business
days after receipt of Seller’s Title and Survey Response Notice in which to
advise Seller of its decision to close, notwithstanding the defects which Seller
has refused to correct, or of its election to terminate this Agreement in its
entirety as to one or more of the Sale Facilities.  In the event Purchaser
elects to terminate this Agreement with respect the Sale Facilities as a result
of the existence of Seller Created Title Exceptions or Seller Created Title
Matters which Seller refuses to correct by Closing, neither Party shall have any
further rights or obligations hereunder with respect to such Sale Facility or
Sale Facilities.  It is the intent of the Parties that the title, lien and
survey review process described in this Section 11(a)(i) will be completed by
the ______________________.

(E)

Any matter reflected on the Title Commitments or in the results of the
Litigation and Lien Searches or on the Surveys and not objected to by Purchaser
or as to which Purchaser waives its objections in accordance with the terms
hereof, shall be deemed





11




--------------------------------------------------------------------------------

accepted by Purchaser and shall for purposes hereof be deemed to be the
“Permitted Exceptions.”

(F)

At Closing, Purchaser may order the Title Company to issue for each Sale
Facility an extended coverage title insurance policy to Purchaser insuring
Purchaser’s title to the Real Property as of the Closing Date subject to no
exceptions other than the Permitted Exceptions (individually, a “Title Policy”
and collectively, the “Title Policies”).

(G)

At Closing and if ordered by Purchaser, the Surveyor shall issue to Purchaser
for each Sale Facility a Survey of the Real Property revised to reflect any
objections included in the Title and Survey Objection Letter for such Sale
Facility, if and to the extent the Seller has agreed to correct the same in
accordance with the terms hereof and certified in the manner specified herein.

(ii)

Damage and Condemnation.  Prior to the Closing Date, the risk of physical loss
to Seller’s Assets shall be borne by Purchaser as provided in the Master Lease.
 If any Sale Facility shall have been so damaged or destroyed, the Seller shall
assign to Purchaser all of its rights to any insurance proceeds in the
connection therewith.  If any Sale Facility shall be so taken or condemned prior
to Closing, the Seller shall pay or assign to Purchaser all Seller’s right to
the proceeds of any condemnation award in connection thereof.

(iii)

No Defaults.  Seller shall not be in default under any mortgage, contract, lease
or other agreement affecting or relating to Seller’s Assets.

(iv)

Seller’s Performance.  Seller shall have performed or shall have caused to be
performed all of its obligations under this Agreement that are to be performed
by Seller prior to or at Closing to the extent the same have not been waived by
Purchaser in accordance with the terms hereof.

(v)

Seller’s Representations and Warranties.  Seller’s representations and
warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the transactions contemplated
herein shall be true in all material respects at and as of the date of Closing
as though such representations and warranties were then again made.

(b)

Seller’s Conditions.  Seller’s obligation to sell Seller’s Assets hereunder is
subject to the fulfillment of each of the following conditions, any one or all
of which may be waived by Seller in writing:

(i)

Purchaser’s Representations and Warranties.  Purchaser’s representations and
warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the transaction contemplated
herein shall be true in all material respects at and as of the Closing as though
such representations and warranties were then again made.

(ii)

Purchaser’s Performance.  Purchaser shall have performed its obligations under
this Agreement that are to be performed prior to or at Closing to the extent the
same have not been waived by Seller in accordance with the terms hereof.





12




--------------------------------------------------------------------------------



(iii)

Master Lease.  Purchaser shall not have defaulted under the Master Lease.

12.

INDEMNIFICATION.

(a)

By Seller.  Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all costs, losses, damages, liabilities and obligations arising
from or related to any misrepresentation, breach of warranty or non-fulfillment
of any agreement or covenant on the part of Seller under this Agreement and
under the documents described in Section 4(a) above and from any
misrepresentation in or omission from any certificate furnished or to be
furnished by Seller to Purchaser hereunder.

(b)

By Purchaser to Seller.  Purchaser shall indemnify, defend and hold Seller
harmless from and against any and all costs, losses, damages, liabilities and
obligations arising from or related to:

(i)

The ownership of the Seller’s Assets and the operation of the Sale Facilities
from and after the Closing Date;

(ii)

Any misrepresentation, breach of warranty or non-fulfillment of any agreement on
the part of Purchaser under this Agreement or from any misrepresentation in or
omission from any certificate furnished or to be furnished by Purchaser to
Seller hereunder; and

(iii)

Any matter for which Seller is indemnified pursuant to the Master Lease.

For purposes of this Section 12, an obligation shall be deemed to “exist” as of
the Closing Date if it relates to events which occurred prior to the Closing
Date even if it is not asserted until after the Closing Date.

13.

REMEDIES UPON DEFAULT OF PURCHASER.

If Purchaser fails to perform any of its obligations under this Agreement, or is
in default hereunder, Seller may terminate this Agreement by written notice to
Purchaser.  If Seller elects to terminate this Agreement, then this Agreement
shall be terminated and the Sale Facilities shall continue to be leased to NHC
under the terms of the Master Lease.  If Purchaser defaults and fails or refuses
to purchase the Sale Facilities on the Closing Date, Purchaser shall be liable
to Seller to reimburse to Seller all of Seller’s out of pocket costs and
expenses relating to this Agreement and/or the transaction hereunder, including,
but not limited to, legal fees incurred by Seller to Seller’s counsel, the cost
of providing the Title Commitments and the legal fees incurred by Seller in
resolving any title matter created by NHC or any predecessor entity of NHC.  Any
amounts which may become due to Seller from Purchaser shall be deemed to be part
of “Other Additional Rent” under the Master Lease.  Except as set forth in the
immediately preceding sentence, Seller hereby expressly waives, relinquishes and
releases any other right or remedy available to it, at law, in equity or
otherwise, by reason of Purchaser’s default hereunder or Purchaser’s failure or
refusal to perform its obligations hereunder.





13




--------------------------------------------------------------------------------



14.

REMEDIES ON DEFAULT OF SELLER.

If Seller fails to close the transaction contemplated by this Agreement for any
reason other than Purchaser’s default, Purchaser may, either seek specific
performance (provided that an action for specific performance is commenced
within ninety (90) days of the occurrence of the default by Seller) or elect to
terminate this Agreement, whereupon each of the parties shall be relieved of all
further liability to the other hereunder.  In addition, Seller shall be liable
to Purchaser to reimburse to Purchaser all of Purchaser’s out-of-pocket costs
and expenses relating to this Agreement and/or the transactions hereunder,
including, but not limited to, legal fees incurred by Purchaser, survey costs
and title examination fees.  The Sale Facilities shall continue to be leased to
NHC under the terms of the Master Lease, and Seller and Purchaser shall be bound
by the terms thereof.  Purchaser agrees that the foregoing remedies shall be the
sole and exclusive remedies available to Purchaser in the event of a default by
Seller, and Purchaser hereby waives any and all other rights, in equity or at
law, which it might otherwise have against Seller (including, without
limitation, the right to any consequential or other damages) in connection with
any such default.

15.

MODIFICATION OF MASTER LEASE.

Concurrently with the execution of this Agreement, NHI and NHC agree to execute
and deliver each to the other counterpart original Amendment No. 6 to Master
Agreement to Lease in the form attached hereto as Exhibit F (herein “Amendment
No. 6”).  Amendment No. 6 will amend and modify the Master Lease effective on
the Closing Date.  

16.

MISCELLANEOUS.

(a)

Notice.  Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, by overnight courier guaranteeing
overnight delivery or by facsimile transmission (if confirmed verbally or in
writing by mail as aforesaid), to the following address:

To Seller:

National Health Investors, Inc.

222 Robert Rose Drive

Murfreesboro, Tennessee 37129

Attention:  J. Justin Hutchens, President

Phone:  (615) 890-9100

Fax: (615) 255-3030

with copy to:

Robert N. Buchanan III

Stites & Harbison, PLLC

401 Commerce Street, Suite 800

Nashville, Tennessee 37219

Phone:  (615) 782-2220

Fax:  (615) 782-4112

To Purchaser:

National HealthCare Corporation

100 Vine Street

Murfreesboro, Tennessee 37130

Attention:  Stephen F. Flatt, President

Phone:  (615) 890-2020

Fax:  (615) 890-0123

with copy to:

John Lines, Esq.

General Counsel

National HealthCare Corporation

100 Vine Street

Murfreesboro, Tennessee 37130

Phone:  (615) 890-2020

Fax:  (615) 890-0123




Notice shall be deemed upon the actual receipt or refusal of receipt thereof
regardless of the method of delivery used.

(b)

Sole Agreement.  This Agreement may not be amended or modified in any respect
whatsoever except by instrument in writing signed by the Parties hereto.  This
Agreement constitutes the entire agreement between the Parties hereto with
respect to the transaction and supersedes all prior negotiations, discussions,
writings and agreements between them.

(c)

Assignment.  Purchaser shall not voluntarily, involuntarily, or by operation of
law, assign its interest under this Agreement to any person or entity without
the prior written consent of Seller, except Seller consent shall not be required
for assignment to an entity which is an affiliate or subsidiary of Purchaser, or
is owned or controlled by Purchaser or Purchaser’s shareholders (a “Purchaser
Affiliated Entity”).  

(d)

Captions.  The captions of this agreement are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof

(e)

Survival.  All covenants, indemnities, warranties and representations of
Purchaser and Seller herein shall survive the Closing and shall continue in
effect for a period one (1) year after the Closing Date, after which they shall
terminate and be of no further force or effect except with respect to claims
made within such one (1) year period, in which case the applicable covenant,
indemnity, warranty and/or representation shall survive until the full and final
resolution thereof.  Notwithstanding the foregoing sentence, any covenant,
indemnity or warranty made or given in the Master Lease shall survive the
Closing and shall continue under the Master Lease.

(f)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee.  Venue for any action or proceeding
brought to enforce or interpret this Agreement shall be in any state or federal
court sitting in or near





15




--------------------------------------------------------------------------------

Rutherford County, Tennessee and having jurisdiction over the persons and the
subject matter of such dispute.

(g)

Severability.  Should any one or more of the provisions of this Agreement be
determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality or enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby.

(h)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original; but such counterparts shall together
constitute but one and the same instrument.

(i)

Confidentiality.  In the event the transaction fails to close for any reason,
the Parties agree to keep confidential any proprietary information disclosed to
them by the other Parties during the course of the transaction.

(j)

Construction.  Each Party acknowledges and agrees that it has participated in
the drafting and the negotiation of this Agreement and has been represented by
counsel during the course thereof.  Accordingly, in the event of a dispute with
respect to the interpretation or enforcement of the terms hereof, no provision
shall be construed so as to favor or disfavor any Party hereto.

(k)

Attorneys’ Fees.  In the event of litigation or other proceedings involving the
Parties to this Agreement to enforce any provision of this Agreement, to enforce
any remedy available upon default under this Agreement, or seeking a declaration
of the rights of either Party under this Agreement, the prevailing Party shall
be entitled to recover from the other such reasonable attorneys’ fees and costs
as may be actually incurred, including its costs and fees on appeal.

(l)

Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT,
INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER AND AGREES THAT ANY SUCH
ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

(m)

Calculation of Time Periods.  Unless otherwise specified, in computing any
period of time described herein, the day of the act or event on which the
designated period of time begins to run shall not be included and the last day
of the period so computed shall be included, unless such last day is a Saturday,
Sunday or legal holiday, in which event the period shall run until the next day
which is not a Saturday, Sunday or a legal holiday.

(n)

Expenses.  Except as otherwise specifically provided herein, each party shall
bear its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transaction.

(o)

Third Party Beneficiary.  Nothing in this Agreement express or implied is
intended to and shall not be construed to confer upon or create in any person
(other than the





16




--------------------------------------------------------------------------------

parties hereto and their permitted assigns) any rights or remedies under or by
reason of this Agreement, including without limitation, any right to enforce
this Agreement.

(p)

1031 Exchange.  Purchaser agrees to cooperate with Seller in the event that
Seller wishes to enter into a tax deferred exchange of the Real Property with a
property targeted by Seller or any of Seller’s member(s)/partner(s) (the
“Exchange Property”).  For purposes of this Agreement, “tax deferred” exchange
means an exchange qualifying for non-recognition of gain or loss under Internal
Revenue Code Section 1031. Purchaser agrees, at no cost to Purchaser, to
cooperate in the exchange, including executing all escrow instructions,
documents, agreements or instruments reasonably requested by the exchangor.
 However, Purchaser shall not be named in the chain of title or the title policy
to the Exchange Property.  Purchaser shall incur no liabilities, expenses, costs
or delay whatsoever as a result of or in connection with the exchange.  Seller
or its member(s)/partner(s), as applicable, shall indemnify, defend and hold
Purchaser harmless from any liabilities, damages, or costs (including without
limitation attorney’s fees and costs) that may arise from Purchaser’s
participation in the exchange.  The exchange shall not be a condition to, or in
any manner impede or delay, the Closing of the transaction provided for herein.

(q)

Exhibits and Schedules.  To the extent any exhibits or schedules are not
attached hereto as of the date this Agreement is executed by the last to sign
(the “Execution Date”), then Seller shall prepare the missing exhibits and
schedules and provide the same to Purchaser to secure Purchaser’s approval
thereof, which approval shall not be unreasonably withheld, and once so approved
the same shall be attached hereto by the parties.  All exhibits and schedules
shall be completed and finalized by a date not later than sixty (60) days prior
to the Closing Date.




REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

SIGNATURE PAGE FOLLOWS








17




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereby execute this Purchase and Sale Agreement
as of the Effective Date.




SELLER:




NATIONAL HEALTH INVESTORS, INC., a Maryland corporation







By: /s/ J. Justin Hutchens

       J. Justin Hutchens, President










PURCHASER:




NATIONAL HEALTHCARE CORPORATION, a Delaware corporation







By: /s/ Stephen F. Flatt

       Stephen F. Flatt, President











18




--------------------------------------------------------------------------------

EXHIBIT A-1




Real Property – Columbia HealthCare Center, Columbia, Tennessee

TRACT 1: BEGINNING AT A CONCRETE MONUMENT, CORNER OF COLONIAL HILLS SUBDIVISION
AND HILLVIEW HAVEN, INC. EAST BOUNDARY LINE; THENCE NORTH 69 DEGREES 38 MINUTES
EAST 597.53 FEET TO A CONCRETE MONUMENT; THENCE SOUTH 1 DEGREE 10 MINUTES EAST
202.83 FEET TO AN IRON PIN; THENCE NORTH 88 DEGREES 53 MINUTES EAST 154.00 FEET
TO AN IRON PIN IN THE WEST MARGIN OF WALNUT LANE; THENCE WITH WALNUT LANE; SOUTH
4 DEGREES 37 MINUTES EAST, 300.00 FEET TO AN IRON PIN; THENCE WITH GRAYMERE
SHOPPING VILLAGE, INC., PROPERTY SOUTH 83 DEGREES 22 MINUTES WEST 708.00 FEET TO
AN IRON PIN; THENCE WITH HILLVIEW HAVEN, INC., PROPERTY NORTH 2 DEGREES 48
MINUTES EAST 150.00 FEET TO AN IRON PIN; THENCE STILL WITH HILLVIEW HAVEN, INC.,
PROPERTY NORTH 11 DEGREES 46 MINUTES WEST 226.79 FEET TO THE POINT OF BEGINNING
CONTAINING 6.70 ACRES MORE OR LESS.

TRACT 2: LOCATED IN THE 9TH CIVIL DISTRICT OF MAURY COUNTY, TENNESSEE, TO-WIT:
BEING LOTS 2,3,4,5,6,7 AND 8 ON THE PLAT OF RECORD IN PLAT BOOK 5, PAGE 92,
REGISTER'S OFFICE FOR MAURY COUNTY, TENNESSEE, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEING LOT NO. 2, BOUNDED ON THE NORTH BY COLUMBIA NURSING FACILITY, INC.; ON THE
EAST BY LOTS 3,6,7 AND 8; ON THE SOUTH BY U.S. HIGHWAY #43 OR MT. PLEASANT PIKE,
AND ON THE WEST BY LOT NO. 1 AND HILLVIEW HAVEN, INC., AS FOLLOWS: BEGINNING AT
AN IRON PIN IN THE NORTH MARGIN OF HIGHWAY AT THE SOUTHEAST CORNER OF THE HEREIN
DESCRIBED TRACT; THENCE WITH THE NORTH MARGIN OF U.S. HIGHWAY# 43 OR MT.
PLEASANT PIKE, SOUTH 81 DEGREES 45 MINUTES WEST 80.00 FEET TO AN IRON PIN;
THENCE WITH LOT NO. 1, NORTH 8 DEGREES 15 MINUTES WEST, 260.00 FEET TO AN IRON
PIN; THENCE WITH SAME, SOUTH 81 DEGREES 45 MINUTES WEST 183.54 FEET TO AN IRON
PIN; THENCE WITH HILLVIEW HAVEN, INC., NORTH 2 DEGREES 48 MINUTES EAST 168.60
FEET TO AN IRON PIN; THENCE WITH COLUMBIA NURSING FACILITY, INC., NORTH 83
DEGREES 41 MINUTES EAST 231.26 FEET TO AN IRON PIN; THENCE WITH LOTS NOS. 8,7,6
AND 3, SOUTH 8 DEGREES 15 MINUTES EAST 417.64 FEET TO THE POINT OF BEGINNING,
CONTAINING 1.4 ACRES, ACCORDING TO SURVEY OF JOHN J. HARRIS.

LOT NO. 3: BOUNDED ON THE NORTH BY LOT NO. 6; ON THE EAST BY LOT NO. 4; ON THE
SOUTH BY U.S. HIGHWAY 43 OR MT. PLEASANT PIKE, AND ON THE WEST BY LOT NO. 2, AS
FOLLOWS: BEGINNING AT AN IRON PIN IN THE NORTH MARGIN OF HIGHWAY AT THE
SOUTHEAST CORNER OF THE HEREIN DESCRIBED TRACT; THENCE WITH THE NORTH MARGIN OF
U.S. HIGHWAY 43 OR MT. PLEASANT PIKE, SOUTH 81 DEGREES 45 MINUTES WEST, 80.0
FEET TO AN IRON PIN; THENCE WITH LOT NO 2., NORTH 8 DEGREES 15 MINUTES WEST
180.00 FEET TO AN IRON PIN; THENCE WITH LOT 6, NORTH 81 DEGREES 45 MINUTES EAST
80.0 FEET TO AN IRON PIN; THENCE WITH LOT NO. 4, SOUTH 8 DEGREES 15 MINUTES EAST
180.00 FEET TO THE POINT OF BEGINNING, CONTAINING 0.34 ACRES, ACCORDING TO
SURVEY BY JOHN J. HARRIS.

LOT NO. 4: BOUNDED ON THE NORTH BY LOT 6; ON THE EAST BY LOT NO. 5; ON THE SOUTH
BY U.S. HIGHWAY 43 OR MT. PLEASANT PIKE, AND ON THE WEST BY LOT NO. 3, AS
FOLLOWS: BEGINNING AT AN IRON PIN IN THE NORTH MARGIN OF HIGHWAY AT THE
SOUTHEAST CORNER OF THE HEREIN DESCRIBED TRACT; THENCE WITH THE NORTH MARGIN OF
U.S. HIGHWAY 43 OF MT. PLEASANT PIKE, SOUTH 81 DEGREES 45 MINUTES WEST 80.00
FEET TO AN IRON PIN; THENCE WITH LOT NO. 3, NORTH 8 DEGREES 15 MINUTES WEST
180.00 FEET TO AN IRON PIN; THENCE WITH LOT NO. 6, NORTH 81 DEGREES 45 MINUTES
EAST 80.00 FEET TO AN IRON PIN; THENCE WITH LOT NO. 5, SOUTH 8 DEGREES 15
MINUTES EAST 180.00 FEET TO THE POINT OF BEGINNING, CONTAINING 0.34 ACRES,
ACCORDING TO A SURVEY OF JOHN J. HARRIS.




A-1




--------------------------------------------------------------------------------

LOT NO. 5: BOUNDED ON THE NORTH BY LOT NO. 6; ON THE EAST BY GRAYMERE SHOPPING
CENTER VILLAGE AND LAND COMPANY, INC.; ON THE SOUTH BY U.S. HIGHWAY 43 OR MT.
PLEASANT PIKE AND ON THE WEST BY LOT NO. 4 AS FOLLOWS: BEGINNING AT A CONCRETE
MONUMENT ON THE NORTH MARGIN OF HIGHWAY AND THE SOUTHEAST CORNER OF THE HEREIN
DESCRIBED TRACT; THENCE WITH THE NORTH MARGIN OF U.S. HIGHWAY 43 OR MT. PLEASANT
PIKE, SOUTH 81 DEGREES 45 MINUTES WEST 80.00 FEET TO AN IRON PIN; THENCE WITH
LOT NO. 4, NORTH 8 DEGREES 15 MINUTES WEST 180.00 FEET TO AN IRON PIN; THENCE
WITH LOT NO. 6, NORTH 81 DEGREES 45 MINUTES EAST 80.00 FEET TO AN IRON PIN;
THENCE WITH GRAYMERE SHOPPING VILLAGE AND LAND COMPANY, INC., 8 DEGREES 15
MINUTES EAST 180.00 FEET TO THE POINT OF BEGINNING, CONTAINING 0.34 ACRES,
ACCORDING TO A SURVEY OF JOHN J. HARRIS.

LOT NO. 6: BOUNDED ON THE NORTH BY LOT NO. 7; ON THE EAST BY WALNUT LANE; ON THE
SOUTH BY GRAYMERE SHOPPING VILLAGE AND LAND COMPANY, INC., AND LOTS NOS. 5, 4
AND 3, AND ON THE WEST BY LOT NO. 2, AS FOLLOWS: BEGINNING AT AN IRON PIN IN THE
WEST MARGIN OF WALNUT LANE AT THE SOUTHEAST CORNER OF THE HEREIN DESCRIBED
TRACT; THENCE WITH GRAYMERE SHOPPING VILLAGE AND LAND COMPANY, INC., AND WITH
LOT NOS.5, 4 AND 3, SOUTH 81 DEGREES 45 MINUTES WEST 454.16 FEET TO AN IRON PIN;
THENCE WITH LOT 2; NORTH 8 DEGREES 15 MINUTES WEST, 80.00 FEET TO AN IRON PIN;
THENCE WITH LOT NO. 7, NORTH 81 DEGREES 45 MINUTES EAST 459.78 FEET TO AN IRON
PIN; THENCE WITH THE WEST MARGIN OF WALNUT LANE, SOUTH 4 DEGREES 14 MINUTES EAST
80.15 FEET TO THE POINT OF BEGINNING, CONTAINING _.84 ACRES, ACCORDING TO A
SURVEY BY JOHN J. HARRIS.

LOT NO. 7: BOUNDED ON THE NORTH BY LOT NO.8; ON THE EAST BY WALNUT LANE; ON THE
SOUTH BY LOT NO.6, AND ON THE WEST BY LOT NO. 2; AS FOLLOWS: BEGINNING AT AN
IRON PIN IN THE WEST MARGIN OF WALNUT LANE AT THE SOUTHEAST CORNER OF THE HEREIN
DESCRIBED TRACT; THENCE WITH LOT NO. 6, SOUTH 81 DEGREES 45 MINUTES WEST 459.78
FEET TO AN IRON PIN; THENCE WITH LOT NO. 2, NORTH 8 DEGREES 15 MINUTES WEST
78.82 FEET TO AN IRON PIN; THENCE WITH LOT NO. 8; NORTH 82 DEGREES 44 MINUTES
EAST 464.84 FEET TO AN IRON PIN; THENCE WITH THE WEST MARGIN OF WALNUT LANE,
SOUTH 4 DEGREES 14 MINUTES EAST 71.0 FEET TO THE POINT OF BEGINNING, CONTAINING
0.79 ACRES MORE OR LESS, ACCORDING TO A SURVEY BY JOHN J. HARRIS.

LOT NO. 8: BOUNDED ON THE NORTH BY COLUMBIA NURSING FACILITY, INC.; ON THE EAST
BY WALNUT LANE; ON THE SOUTH BY LOT NO. 7, AND ON THE WEST BY LOT NO.2, AS
FOLLOWS: BEGINNING AT AN IRON PIN IN THE WEST MARGIN OF WALNUT LANE AT THE
SOUTHEAST CORNER OF THE HEREIN DESCRIBED TRACT; THENCE WITH LOT NO.7, SOUTH 82
DEGREES 44 MINUTES WEST 464.84 FEET TO AN IRON PIN; THENCE WITH LOT NO. 2, NORTH
8 DEGREES 15 MINUTES WEST 78.82 FEET TO AN IRON PIN; THENCE WITH COLUMBIA
NURSING FACILITY, INC., NORTH 83 DEGREES 41 MINUTES EAST 469.91 FEET TO AN IRON
PIN; THENCE WITH THE WEST MARGIN OF WALNUT LANE, SOUTH 4 DEGREES 14 MINUTES EAST
71.0 FEET TO THE POINT OF BEGINNING, CONTAINING 0.80 ACRES, ACCORDING TO A
SURVEY BY JOHN J. HARRIS.

BEING THE SAME PROPERTY CONVEYED TO NATIONAL HEALTH INVESTORS, INC., A MARYLAND
CORPORATION BY QUITCLAIM DEED FROM NATIONAL HEALTHCORP, L.P., A DELAWARE LIMITED
PARTNERSHIP OF RECORD IN BOOK 1130, PAGE 490, REGISTER'S OFFICE FOR MAURY
COUNTY, TENNESSEE.








A-2




--------------------------------------------------------------------------------

EXHIBIT A-2




Real Property – Hillview HealthCare Center, Columbia, Tennessee




BEING LOCATED IN THE 9TH CIVIL DISTRICT OF MAURY COUNTY, TENNESSEE, AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS, TO-WIT:

TRACT 1: BOUNDED ON THE NORTH BY LANGSTON; EAST BY JOE MORGAN; SOUTH BY U.S. 43
HIGHWAY OR MT. PLEASANT PIKE; WEST BY BAPTIST CHURCH PROPERTY FORMERLY MORGAN
AND MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT AN IRON PIN IN MRS.
LANGSTON'S SOUTH LINE, SAID POINT BEING THE NORTHWEST CORNER OF JOE MORGAN FARM
AND A CORNER IN THE BAPTIST CHURCH PROPERTY; THENCE WITH SAID LANGSTON NORTH 69
DEGREES 40 MINUTES EAST, 175.00 FEET TO AN IRON PIN; THENCE WITH JOE MORGAN
SOUTH 11 DEGREES 46 MINUTES EAST 579.75 FEET TO AN IRON PIN; THENCE WITH SAME
SOUTH 2 DEGREES 48 MINUTES WEST, 604.8 FEET TO AN IRON PIN IN NORTH MARGIN OF
U.S. HIGHWAY OR MT. PLEASANT PIKE; THENCE WITH THE NORTH MARGIN OF HIGHWAY AS
FOLLOWS: SOUTH 81 DEGREES 03 MINUTES WEST, 148.75 FEET; SOUTH 77 DEGREES 36
MINUTES WEST, 100.04 FEET; THENCE SOUTH 75 DEGREES 09 MINUTES WEST, 51.55 FEET
TO AN IRON PIN; THENCE LEAVING HIGHWAY AND WITH BAPTIST CHURCH PROPERTY NORTH 2
DEGREES 04 MINUTES WEST, 1168.4 FEET TO THE POINT OF BEGINNING, CONTAINING 6.44
ACRES.

TRACT 2: LOCATED ON THE MT. PLEASANT PIKE; BEGINNING AT AN IRON PIN AT THE NORTH
MARGIN OF U.S. HIGHWAY 43; THENCE 2 DEGREES 04 MINUTES WEST 371.59 FEET TO AN
IRON PIN AT THE SOUTHWEST CORNER OF THE NURSING HOME, THENCE WITH THE SAME SOUTH
87 DEGREES 12 MINUTES EAST 166.08 FEET TO THE WEST MARGIN OF THE NURSING HOME
DRIVEWAY; THENCE SOUTH 2 DEGREES 48 MINUTES WEST 306.24 FEET TO THE NORTH MARGIN
OF U.S. HIGHWAY 43; THENCE WITH SAME SOUTH 81 DEGREES 03 MINUTES WEST 118.11
FEET TO A STAKE; THENCE SOUTH 77 DEGREES 36 MINUTES WEST 100.04 FEET TO A STAKE;
THENCE SOUTH 75 DEGREES 09 MINUTES WEST 51.55 FEET TO THE BEGINNING, CONTAINING
2.06 ACRES.

BEING THE SAME PROPERTY CONVEYED TO NATIONAL HEALTH INVESTORS, INC., A MARYLAND
CORPORATION, BY QUITCLAIM DEED FROM NATIONAL HEALTHCORP, L.P., A DELAWARE
CORPORATION OF RECORD BOOK 1130, PAGE 481, IN THE REGISTER'S OFFICE FOR MAURY
COUNTY, TENNESSEE.





A-1




--------------------------------------------------------------------------------

EXHIBIT A-3




Real Property – Knoxville Convalescent Center, Knoxville, Tennessee




TRACT II:




SITUATED IN DISTRICT NO. SEVEN (7) OF KNOX COUNTY, TENNESSEE, AND WITHIN THE
17TH WARD OF THE CITY OF KNOXVILLE, TENNESSEE, AND BEING KNOWN AND DESIGNATED AS
ALL OF LOT 9, IN BLOCK 35, OF SCOTT'S OAK HILL ADDITION, AS SHOWN ON THE MAP OF
SAME OF RECORD IN MAP BOOK 9, PAGE 8 IN THE REGISTER'S OFFICE FOR KNOX COUNTY,
TENNESSEE, AND AS ALSO DISPLAYED IN PLAT CABINET A, SLIDE 281-C IN SAID
REGISTER'S OFFICE AND BEING MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON A WALL SITUATED IN THE NORTHWESTERN RIGHT OF WAY LINE OF
EMERALD AVENUE, SAID POINT BEING SITUATED IN A SOUTHWESTERLY DIRECTION 73.0 FEET
FROM THE POINT OF INTERSECTION OF THE NORTHWESTERN RIGHT OF WAY LINE OF EMERALD
AVENUE WITH KENYON STREET, SAID POINT ALSO BEING CORNER TO LOT 8, THENCE,
LEAVING SAID POINT AND PLACE OF BEGINNING, AND RUNNING WITH THE NORTHWESTERN
RIGHT OF WAY LINE OF EMERALD AVENUE, SOUTH 42 DEG. 31 MIN. WEST, 50.0 FEET TO AN
EXISTING IRON PIN BEING CORNER TO LOT 10; THENCE, RUNNING WITH THE LINE OF LOT
10, NORTH 46 DEG. 19 MIN. WEST, 150.0 FEET TO A SET IRON PIN SITUATED IN THE
SOUTHEASTERN RIGHT OF WAY LINE OF AN ALLEY; THENCE, RUNNING WITH THE
SOUTHEASTERN RIGHT OF WAY LINE OF AN ALLEY, NORTH 42 DEG. 39 MIN. EAST, 50.0
FEET TO AN EXISTING IRON PIPE, CORNER TO LOT 8; THENCE, RUNNING WITH THE LINE OF
LOT 8, SOUTH 46 DEG. 19 MIN. EAST, 149.88 FEET TO THE POINT AND PLACE OF
BEGINNING; AND BEING ACCORDING TO THE SURVEY OF BRUCE MCCLELLAN, REGISTERED LAND
SURVEYOR NO. 696 OF MARYVILLE, TENNESSEE, DATED MARCH 29, 1991, AND BEARING
DRAWING NO. 91-171.

BEING THE SAME PROPERTY CONVEYED TO NATIONAL HEALTHCORP L.P., A DELAWARE LIMITED
PARTNERSHIP BY WARRANTY DEED FROM EMILY A. CRAIG OF RECORD IN DEED BOOK 2106,
PAGE 668, REGISTER'S OFFICE OF KNOX COUNTY, TENNESSEE.








A-2




--------------------------------------------------------------------------------




EXHIBIT A-4




Real Property – Springfield HealthCare Center, Springfield, Tennessee




TRACT NO. 3:

PROPERTY OF THE MABLE STREET SUBDIVISION OF THE CITY OF SPRINGFIELD, A PLAT OF
WHICH IS OF RECORD IN PLAT BOOK 3, PAGE 5, IN THE REGISTER'S OFFICE FOR
ROBERTSON COUNTY, TENNESSEE, TO WHICH REFERENCE IS MADE, AND. BEING MORE
PARTICULARLY DESCRIBED AS BEGINNING AT AN IRON PIN THE NORTH RIGHT OF WAY OF 8TH
AVENUE EAST, THE SOUTHWEST CORNER OF LOT NO. 9; THENCE NORTH 00° 38' 36" EAST
241.24' TO A POINT; THENCE SOUTH 88° 16' 14" EAST 50' TO A POINT.; THENCE SOUTH
00° 38' 36" WEST 239.03 FEET TO A POINT; THENCE WITH 8TH AVENUE RIGHT OF WAY
SOUTH 89° 11' 36" WEST 50' TO THE POINT OF BEGINNING, CONTAINING 0.27 ACRES,
MORE OR LESS, AS SURVEYED BY MICHAEL V. HOLMES, SURVEYOR ON NOVEMBER 27, 1970.

TRACT NO. 4:

PROPERTY OF THE MABLE STREET SUBDIVISION OF THE CITY OF SPRINGFIELD, A PLAT OF
WHICH IS OF RECORD IN PLAT BOOK 3, PAGE 5, IN THE REGISTER'S OFFICE FOR
ROBERTSON COUNTY, TENNESSEE, TO WHICH REFERENCE IS MADE, AND MORE PARTICULARLY
DESCRIBED AS BEGINNING AT AN IRON PIN IN THE NORTH RIGHT OF WAY OF 8TH AVENUE
EAST, THE SOUTHWEST CORNER OF LOT NO. 10; THENCE NORTH 00° 38' 36" EAST 349.43'
TO A POINT; THENCE SOUTH 88° 16' 14" EAST, 70.08' TO A POINT; THENCE WITH
GENERAL CARE CONVALESCENT CENTER'S WEST LINE, SOUTH 1° 07' 52" WEST 346.04' TO A
POINT; THENCE WITH 8TH AVENUE RIGHT OF WAY SOUTH 89° 11' 36" WEST 67.18' TO THE
POINT OF BEGINNING, CONTAINING 0.55 ACRE, MORE OR LESS, AS SURVEYED BY MICHAEL
V. HOLMES, SURVEYOR, ON NOVEMBER 27, 1970.

TRACTS 3 AND 4 ARE THE SAME PROPERTY CONVEYED TO NATIONAL HEALTH CORPORATION,
L.P. BY EXECUTOR'S DEED FROM LARRY W. SMITH, EXECUTOR OF RECORD IN BOOK 336,
PAGE 488, REGISTER'S OFFICE FOR ROBERTSON COUNTY, TENNESSEE.





A-3




--------------------------------------------------------------------------------

EXHIBIT A-5




Real Property – Kentucky Rest Haven, Madisonville, Kentucky




Parcel I: Located on the West side of North Seminary Street in Madisonville,
Hopkins County, Kentucky, and bounded as follows:




Beginning 15 feet from the Southeast comer of John Osborne lot, and running
thence with his line North 87° West 310 feet to a stone; thence South 73 feet to
a stone; thence East 92 feet to a stone; thence South 41 feet to a stone; thence
East 216 feet to a stake in Seminary Street, thence with said street North 111
feet to the beginning.

Parcel II: Located at 435 N. Seminary Street in Madisonville, Hopkins County,
Kentucky, and bounded as follows:

Beginning at an iron pin on the inside of the sidewalk at the Northeast comer
property line of Mrs. E. J. Ashby on North Seminary Street and running North
with the West side of North Seminary Street 99 feet to the South side of an
alley or driveway; thence about West with the South side of said alley, 273 feet
to an iron pin, the Northeast comer of the lot of Bradley Rankin; thence South
with said property line of Bradley Rankin, 99 feet to an iron pin, comer to Mrs.
E. J. Ashby and Bradley Rankin; thence East, along the North property line of
the said Mrs. E. J. Ashby, 273 feet to an iron pin, the beginning.

Parcel III: Located on Seminary Street in Madisonville, Hopkins County,
Kentucky, bounded and described as follows:

Beginning at an iron pin where the Washington's East property line intersects
the North right of way line of Graves Street; thence along Washington's and
Smith's East property line, North 7° 30' East 226.0 feet to an iron pin; thence
South 85° 50' East, 81 feet to an iron pin in the Versnick's West property line;
thence along the Versnick's and Gentry's West property line South 7° 30' West
230 feet to an iron pin in the North right of way of Graves Street; thence along
the North right of way line of Graves Street, North 83° 00' West, 81 feet to the
point of beginning, containing 0.42 acres, more or less.

Parcel IV: Beginning at the Southeast comer of the Charles Lindsey (now
Witherspoon) lot on Seminary Street, running thence South with said street 65
feet to a 10-foot alleyway, to be left open for the use of the lot conveyed;
thence West or nearly so, with the North line of said alleyway 396 feet to the
Southeast comer of a lot sold off the West and on original lot conveyed to J.L.
Robertson and the party of the first part by C.L. Harris; thence with the East
line of said lot North 60 feet to the line of said Lindsey (now Witherspoon)
lot; thence with said line East, or nearly so, 396 feet to the beginning. The
alleyway referred to herein for the use of said lot is 10 feet wide and is from
Seminary Street for full length of lot conveyed to street in rear of same, known
as Hopewell Street.

Parcel V: Located on the North side of Graves Street in the City of
Madisonville, bounded and described as follows:





A-4




--------------------------------------------------------------------------------

Beginning at a point on the North side of Graves Street, the Southeast comer of
a lot conveyed by Simon V. Day to Roscoe T. Day; thence East with Graves Street
48 feet to a stake; thence North 152 feet to a stake; thence West 48 feet to
Roscoe T. Day's Northeast comer; thence South with his line, 152 feet to the
beginning.

Parcel VI: Beginning at the Southeast comer of Burley Cavanah's lot on Graves
Street, running East with Graves Street 50 feet to a stake; thence North 152
feet to a stake; thence West 50 feet to a stone in Burley Cavanah's line; thence
South with the said Cavanah's line, 152 feet to the beginning.

Parcels I - VI Being the same property acquired by National Health Investors,
Inc., by Deed dated October 15, 1991, and recorded in Deed Book 502, Page 60, in
the office of the Clerk of Hopkins County, Kentucky.

Parcel VII: A certain tract of land lying in the Northern part of the City of
Madisonville, Hopkins County, Kentucky, on the West side of North Seminary
Street.

Beginning at a point in the Southeast comer of a lot now owned by Charles Spence
and wife; running thence South with North Seminary Street, 66 feet to the
Northeast comer of a lot now owned by Everett Maddox; running thence West with
Maddox's line, 199 feet to a point, a new comer; running thence North 66 feet to
Charles Spence's line at a point, a new comer; running thence West with Charles
Spence's line, 199 feet to the point of beginning; Also Described As Follows:

Beginning at an existing iron pin on the West side of North Seminary Street;
running thence with North Seminary Street, South 7° 30' West 66.00 feet to an
existing iron pin, comer to Kentucky Rest Haven; thence North 82° 40' West
199.00 feet to a post; thence North 7° 30' East 66.00 feet to a post; thence
South 82° 40' East 199.00 feet to the beginning.

Being the same property acquired by National Health Investors, Inc., by Deed
dated July 15, 2002, and recorded in Deed Book 610, Page 313, in the office of
the Clerk of Hopkins County, Kentucky.

Parcel VIII: Being a certain lot of ground, situated in the Northwest portion of
the City of Madisonville, Hopkins County, Kentucky, fronting on Hopewell Street,
located and known as 424 Hopewell Street, and bounded and described as follows,
to wit:

Beginning at a stake in the line of J.A. Arnold's lot, and running West 77 feet,
more or less, to the East edge of Hopewell Street; thence North with said street
60 feet to a stake; thence East 77 feet, more or less, to the Northwest comer of
the said J.A. Arnold's lot; thence with his line and parallel with Hopewell
Street, South 60 feet to the point of beginning.

Being the same property acquired by National Health Investors, Inc., by Deed
recorded October 8, 2003, in Deed Book 622, Page 464, in the office of the Clerk
of Hopkins County, Kentucky.





A-5




--------------------------------------------------------------------------------




EXHIBIT A-6




Real Property – Rossville Convalescent Center, Rossville, Georgia




All that land being in Walker County, Georgia and being more particularly
described as follows:

Parcel A: In original Land Lot 44, in the 9th District and 4th Section of Walker
County, Georgia, and being further described by metes and bounds as follows:

Beginning at the NE corner of property heretofore conveyed to Alwilda Campbell
to Rossville

Convalescent and Nursing Home, Inc. by deed of record in Deed Book 311, Page
170, Walker County Deed Records, said point being located on the West line of
McFarland Avenue 409.5 feet Northeast of the Northwest corner of the
intersection between McFarland Avenue and Ellis Street, said point being marked
by a nail and cap; thence running South 89 degrees 10 minutes West 499.6 feet
along said Convalescent Home property line to an old iron pin on the East line
of Suggs Street; thence North 0 degrees 45 minutes West along the East line of
Suggs Street 166.5 feet to an iron pin corner; thence North 89 degrees 15
minutes East 547.6 feet to a railroad spike corner on the West line of McFarland
Avenue; thence South 15 degrees 25 minutes West along the West line of McFarland
Avenue to the point of beginning, all according to survey by Jack B. Kimsey,
Georgia Registered Surveyor No. 1417, dated July 9, 1974, which is incorporated
herein by reference, said tract being subject to rights of third persons to
sewer line crossing said property near the back line thereof as more fully shown
by said plat.

Parcel B: In the City of Rossville and also being a part of original Land Lot
44, in the 9th District and 4th Section of Walker County, Georgia, and more
particularly described as follows:

Beginning at the point of intersection of the North line of Ellis Street and the
Northwest line of McFarland Avenue at an iron pipe; thence South 89 degrees 08
minutes West along the North line of Ellis Street a distance of 193.58 feet to
an iron pipe corner; thence North 0 degrees 45 minutes West along the back of a
concrete retaining wall a distance of 200 feet to an iron pipe corner; thence
South 89 degrees 15 minutes West a distance of 192 feet to an iron pipe corner
on the East line of Suggs Street; thence North 0 degrees 45 minutes West along
the East line of Suggs Street a distance of 193 feet to an iron pipe corner;
thence North 89 degrees 10 minutes East a distance of 499.6 feet to a nail and
cap set in the Northwest line of McFarland Avenue; thence South 15 degrees 20
minutes West along the Northwest line of McFarland Avenue a distance of 409.5
feet to the point of beginning.

Less and Except that tract conveyed to Walker County, Georgia, by Warranty Deed
recorded in Deed Book 472, Page 665, Walker County, Georgia records and with a
metes and bounds legal description as follows.

All that tract or parcel of land situate, lying and being in Land Lot 44 in the
9th District and 4th Section of Walker County, Georgia, and being in the City of
Rossville and being more particularly described as follows: Start at the
Northeast corner of the intersection of Ellis Street and Suggs Street, and from
said starting point running thence North 00 degrees 45 minutes West along the
East line of Suggs Street 200 feet to an iron pin located at the Northwest
corner of property now owned by Walker County, Georgia, the same being the
beginning point of the property herein described and conveyed, and from said
beginning point running thence North 89 degrees 10 minutes East along the North
line of the property of Walker County a distance of 185 feet to an iron pin;
thence North 00 degrees 45 minutes West 10 feet to an iron pin; thence South 89
degrees 10 minutes West 185 feet to





A-6




--------------------------------------------------------------------------------

an iron pin; thence continuing South 89 degrees 10 minutes West 6.8 feet; thence
South 00 degrees 45 minutes East 10 feet; thence North 89 degrees 10 minutes
East 6.8 feet to the beginning point.





A-7




--------------------------------------------------------------------------------

Schedule 2(b)

Allocation of Purchase Price




Columbia

$

2,910,000.00

Hillview

$

3,845,000.00

Knoxville

$

4,510,000.00

Springfield

$

4,180,000.00

Madisonville

$

2,615,000.00

Rossville

$

2,940,000.00









